DETAILED ACTION
This action is pursuant to the claims filed on 03/17/2020. Claims 19-29 are pending. A first action on the merits of claims 19-29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whayne (U.S. PGPub No. 2008/0114354) in view of Kuzma (U.S. Patent 6,205,361).
Regarding claim 19, Whayne teaches a method of treating tissue (abstract), the method comprising: positioning a cannula adjacent to a region of tissue (Fig 11a-c and [0157-0160] trocar sheath is positioned adjacent to tissue for entry of coagulation probe); 
advancing a medical device through a distal opening of the cannula ([0157-0160]), where the medical device (Fig 1J-K, coagulation probe 2) includes a plurality of housing shells (Fig 1J-1K, coagulation probe 2 has two housing shells 3), where each housing shells comprises an opening (Fig 1a, opening 10 of housing shell 3: Examiner notes structure of housing shell 3 of Figs 1A-E are interpreted to be the same structure including in housing shells 3 of Figs 1J-K given the use of the equivalent reference characters 2 and 3 throughout all of Figs 1A-K) that exposes an energy transfer element located within a cavity of each housing shell (Fig 1e element 8), where a length of each energy transfer element is greater than a width such that the energy transfer element is configured to create an elongate treatment pattern (Fig 1a, energy transfer element 8 is longer than it is wide); 
contacting the housing shell against a surface of tissue such that each energy transfer element is positioned adjacent to tissue ([0160]); and 
applying energy to each energy transfer element to create a plurality of the elongate treatment patterns in the region of tissue ([0162] discloses applying RF energy to coagulate tissue).
Whayne fails to teach wherein the plurality of housing shells are folded along a longitudinal axis of the plurality of housing shells and each of the plurality of housing shells are joined to an adjacent housing shell along a longitudinal edge of the housing shell where the longitudinal edge is parallel to the longitudinal axis; such that the method steps include unfolding the plurality of housing shells such that the openings of each housing shell are oriented in parallel and towards the region of tissue.
In related prior art, Kuzma teaches a similar method of treating tissue wherein a similar medical device includes a plurality of similar housing shells carrying electrodes which are folded along a longitudinal axis of the plurality of housing shells (Fig 6 rows 42a-c folded in insertion tool 50)  and each of the plurality of housing shells are joined to an adjacent housing shell along a longitudinal edge of the housing shell where the longitudinal edge is parallel to the longitudinal axis (Fig 5, each row 42a-c is joined on a longitudinal edge that is parallel to the longitudinal axis); unfolding the plurality of housing shells such that the openings of each housing shell are oriented in parallel and towards the region of tissue (Fig 5-6 shows unfolding of device; Col 2 lns 17-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of housing shells of Whayne in view of Kuzma to incorporate the plurality of housing shells in the configuration disclosed by Kuzma, such that the housing shells are joined to one another along a longitudinal axis and configured to fold/unfold along the longitudinal axis to contact and apply energy to tissue to arrive at the method of claim 19. The advantages of providing a system with a plurality of housing shells are well-known in the art (Figs 1J-K of Whayne; Fig 5-6 shows unfolding of device; Col 2 lns 17-27). In the instant case, providing the plurality of housing shells in the foldable configuration as taught by Kuzma would 
Regarding claim 20, the Whayne/Kuzma combination further teaches applying a vacuum through at least one cavity of the plurality of housing shells to secure the at least one housing shell against the region of tissue ([0086 and 0162]).
Regarding claim 21, the Whayne/Kuzma combination teaches the method of claim 20 as stated above.
Whayne further teaches applying a vacuum through at least one cavity of the plurality of housing shells to secure the at least one housing shell against the region of tissue ([0086 and 0162]). 
Regarding claim 22, the Whayne/Kuzma combination further teaches where applying the vacuum through the at least one cavity of the plurality of housing shells further draws a portion of the region of tissue to contact the energy transfer element ([0162]).
Regarding claim 23, the Whayne/Kuzma combination further teaches where at least one energy transfer element comprises an opening (Fig 1a and 1e, element 8 has openings between portions of itself), where applying the vacuum through the at least one cavity causes the region of tissue to be pulled into the opening of the at least one energy transfer element ([0086 & 0162]).
Regarding claim 24, the Whayne/Kuzma combination further teaches delivering a fluid through the at least one cavity of the plurality of housing shells (Fig 1C and [0086] fluid lumen 16).
Regarding claim 25, the Whayne/Kuzma combination further teaches where applying the vacuum through the at least one cavity causes the tissue region to form a seal against the opening in the at least one of the plurality of housing shells ([0081] Fig 1B free portion 11 and lip 9 help to form a seal against the tissue), where the seal causes fluid to flow through the at least one cavity ([0086] seal created by vacuum allows fluid to flow from lumen 16 into the cavity of the energy transfer element 8 to contact the tissue).
Regarding claim 26, the Whayne/Kuzma combination further teaches where delivering the fluid through the at least one cavity of the plurality of housing shells comprises causing the vacuum to draw the fluid through the at least one cavity ([0124]).
Regarding claim 27, the Whayne/Kuzma combination teaches the method of claim 24 as stated above.
Whayne further teaches where delivering the fluid comprises fluidly coupling each cavity of the housing shell to at least one fluid supply (Fig 1 and 1c fluid source 55 coupled to housing shell 3 and cavity 10 via fluid lumen 6). 
Regarding claim 29, the Whayne/Kuzma combination further teaches where the region of tissue comprises a left atrium of the heart ([0158-0160] discloses method of treating the left atrium).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whayne in view of Kuzma as applied to claim 27, and in further view of Auth (U.S. PGPub No. 2006/0122680).
Regarding claim 28
Whayne/Kuzma fail to teach a plurality of fluid supplies coupled to the respecting housing shells.
In related heart ablation treatment prior art, Auth teaches the use of a plurality of fluid supplies ([0029] multiple fluids can be supplied to respective multiple fluid lines). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device of Whayne in view of Kuzma and Auth to incorporate the multiple fluid supplies as taught by Auth to arrive at the method of claim 28. Doing so would allow for multiple fluids with differing properties to be delivered to the housing shell depending on the needs of the treatment ([0029]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/17/2020, with respect to the rejection(s) of claim(s) 19-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whayne and Kuzma.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794